67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Russell J. MILLER, Appellant.
No. 95-1696.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 6, 1995.Filed:  Sept. 26, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Russell J. Miller appeals the 75-month sentence imposed by the district court1 after he pleaded guilty to distributing a mixture or substance containing a detectable amount of cocaine base, in violation of 21 U.S.C. Sec. 841(a),(b).  We affirm.


2
For reversal, Miller argues that the 100-to-1 ratio between the penalties for cocaine base and powder cocaine has no basis in scientific reality.  He contends the penalty scheme is void for vagueness, violates the rule of lenity, and violates his equal protection rights.  We have repeatedly rejected constitutional challenges to the 100-to-1 sentencing ratio.  See United States v. Clary, 34 F.3d 709, 712-14 (8th Cir.1994) (no equal protection violation), cert. denied, 115 S. Ct. 1172 (1995);  United States v. House, 939 F.2d 659, 664 (8th Cir.1991) (concluding term "cocaine base" not void for vagueness and provides adequate notice of prohibited conduct).  We also conclude the record has not been sufficiently developed below to permit consideration of Miller's remaining arguments.


3
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri